              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:18-CV-3117

vs.
                                              ORDER CONFIRMING SALE
LARAE SCHUNK, individually, and
as Personal Representative of the
Estates of Clayton C. Heinrich and
Leona J. Heinrich, et al.,

                  Defendants.


      IT IS ORDERED:


      1.   The plaintiff's Motion for Confirmation of Sale and
           Distribution of Sale Proceeds (filing 19) is granted.


      2.   The sale of the property located at 102 West Lancaster
           Street, Blue Hill, Nebraska, and legally described as:


                 The South Twenty-seven feet (S27') of Lot Two
                 (2) and all of Lots Three (3), Four (4), Five (5),
                 Six (6) and Seven (7 ), Block Five (5), Grussell's
                 Sub-division of Rohrer's Addition to Blue Hill,
                 Webster County, Nebraska,


           to Joshua W. Henderson is confirmed.


      3.   The Internal Revenue Service shall issue a deed to Joshua
           W. Henderson for the Property.
4.   The Clerk of the Court shall distribute the proceeds of the
     sale as follows:


     a. $1,254.18 to IRS Property Appraisal and Liquidation
        Specialists (check payable to "Department of Treasury")
        c/o:

           Deborah Whitfield
           PALS, Internal Revenue Service
           2937 S. Clairmont Ave
           Springfield, MO 68504

     b. $4,202.64 to the Webster County Treasurer (check
        payable to "Webster County Treasurer") c/o:

           Webster County Treasurer
           PO Box 404
           Red Cloud, NE 68970

     c. $99,543.18 (or remaining balance) to the United States of
        America (check payable to "Department of Justice") c/o:

           U.S. Dept. of Justice, Tax Division
           Attn: Financial Litigation Unit
           PO Box 310
           Washington, DC 20044


Dated this 7th day of August, 2019.


                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge




                              -2-
